Title: To Thomas Jefferson from Arthur S. Brockenbrough, 21 January 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


                        Dear Sir,
                        
                            University of Va
                            Jany 21st 1825
                    Capt Garrett I am told has set out to Richmond—If he should not succeed in obtaining a loan from the Bank  to be paid out of the subscriptions as they come in, can any part of the annuity be applied to the discharge of the present debts of the institution? I shall have many calls from the creditors immediately Capt Garrett returns and should be glad to know before hand how the annuity is to be applied—What sum is to set apart for the Professors? What for annual expences of the institution? & what part if any, to go to discharge our present debts for work & materials on the Rotunda.I am Sir respectfully your Obt Sevt
                        A. S. Brockenbrough P.P.S. In what way are the Dormitories to be alloted to the students? Must it be by Lotery or the first applicants to have choice? what rent is put on them, if not attended with too much trouble I would ask the favor of a copy of the Rules & regulations adopted for the government of the University
                        A. S. B.